Title: To George Washington from Charles Morgan, 23 April 1795
From: Morgan, Charles
To: Washington, George


          
            Sir
            Raccoon Creek [Pa.] April 23rd 1795
          
          I wrote to you last November that I had Receivd a power from you by the hand of Colo. Nevill to Collect your Rents in the Counties of Washington and Fayatte, also to Call on Colo. Cannon for a Statement of that Business; I also Informd you I had Spoke to Colo. Cannon on the Subject Who promis’d to furnish me With a proper Statement of the business in a few days, Which he has never yet done—Notwithstanding my Frequent Applications to him for that purpose—the last time I spoke to him which was a few days ago he Informd me his Ill state of h⟨ealth⟩ had prevented his making a Final settlement with the Tennants—I saw Colo. S[h]reve about Six weeks ago who Informd me he was Owing Somthing Considerable of Rent, but that Cannon Neglected to make a Settlement with him &c.
          The Tennants on Millers Run Tract are also in Arrears and are taking Into Cannons Mill in order to discharge their Rents; and Cannon Allows to keep the Wheat and pay the Cash for it—however if I had it in my hands I could have Sold it for Cash paid on the Rect of the Wheat—It is probable Colo. Cannon will be in Philadelphia before you Receive this letter as he has business In the Court which Commences the 4th of may Next—as the Leeses on the tract on Millers Run were all at an End this

present month, I have ventur’d to Incourage the Tennants to Remain on the plantations Subject to a Certain Rent provided the land is not Sold &c.
          If it had been in my power to do any business for the President which might have Recommended me to his favour I would venture to make so free as to Solicit a favour of his Excellency, which is to recommend me as a Surveyor in Some district over the Ohio in the United States land, or in the State of pennsylvania—I can give any Security that will be Necessary—I dayly see persons put in this business by no means addaquate to the task, by having able Friends to Reccomend them, which I have Never as yet been able to procure. Notwithstand[ing] my long practice in that business (as a deputy) both in Virginia and Pennsylvania. your Excellency will please to Excuse the liberty I have taken, and believe me to be your Excellencys most obedient Hbl Servant
          
            Charles Morgan
          
          
            N.B. I Receiv’ed your Excellencies letter dated January 17th 1795 in the post office the 24th this Instant—after this letter was wrote.
          
        